CONSPIRACY ENTERTAINMENT HOLDINGS, INC. 612 Santa Monica Boulevard Santa Monica, CA 90401 May 4, 2011 VIA EDGAR Division of Corporate Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549-3561 Attn:Ryan C. Milne – Accounting Branch Chief Re: Conspiracy Entertainment Holdings, Inc. Form 8-K Filed March 14, 2011 File No. 000-32427 Dear Mr. Milne: In response to your letter dated March 16, 2011, we are confirming that, since the PCAOB has revoked the registration of Chisholm, Bierwolf, Nilson & Morrill, LLC (“Chisholm”) effective April 8, 2011, we will obtain a re-audit of any period previously audited by Chisholm prior to inclusion in future filings. Accordingly, our current auditors Morrill and Associate, LLC are re-auditing our financial statements for the year ended December 31, 2009. Sincerely, /s/ Keith Tanaka By:Keith Tanaka Title:Chief Financial Officer
